 



EXHIBIT 10.1
INSTRUMENT OF CONSENT
     The undersigned, Chair of the Compensation and Executive Development
Committee of Lincoln Electric Holdings, Inc. (the “Company”), by authority
delegated to me by the Board of Directors of the Company at a meeting held on
November 30, 2005, hereby approves the Instrument of Termination of the Lincoln
Electric Holdings, Inc. Deferred Compensation Plan (as amended and restated as
of January 1, 2002), as amended, substantially in the form attached hereto, with
such changes not contrary to the general tenor thereof as may be approved by any
elected officer of the Company, such officer’s signature to be conclusive
evidence of such approval.
December 22, 2005

     
 
  -s- Hellene S. Runtagh [l17701al1770190.gif]
 
   
 
  Hellene S. Runtagh

